Name: Commission Regulation (EC) NoÃ 1364/2005 of 19 August 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 20.8.2005 EN Official Journal of the European Union L 216/1 COMMISSION REGULATION (EC) No 1364/2005 of 19 August 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 20 August 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 August 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 19 August 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 66,7 999 66,7 0707 00 05 052 50,0 999 50,0 0709 90 70 052 58,8 528 57,8 999 58,3 0805 50 10 382 63,3 388 65,4 524 55,8 528 58,7 999 60,8 0806 10 10 052 93,1 220 65,2 400 135,2 624 171,2 999 116,2 0808 10 80 388 78,4 400 67,7 508 62,8 512 66,7 528 75,6 720 43,6 804 75,9 999 67,2 0808 20 50 052 98,5 388 67,0 512 9,9 528 38,7 999 53,5 0809 30 10, 0809 30 90 052 91,5 999 91,5 0809 40 05 052 81,6 624 64,8 999 73,2 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.